Citation Nr: 0715490	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-43 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1986 to November 
1986.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  

The veteran's representative depicts the issue on appeal as 
psychiatric disorders to include schizophrenia, 
schizoaffective disorder, depression and adjustment disorder 
with disturbance in conduct, and PTSD.  The Board notes that 
the only disability included in the veteran's Notice of 
Disagreement (NOD) is PTSD and there is no NOD filed 
regarding other psychiatric disorders.  Therefore, the only 
issue on appeal is the veteran's claim for service connection 
for PTSD.  38 C.F.R. § 20.201 (2006).  

Additional evidence, consisting of a letter from the 
veteran's father dated in May 2005, was received by the RO 
after the claims file was transferred to the Board.  The 
Board received this evidence in July 2006.  The letter was 
not accompanied by a waiver of review by the agency of 
original jurisdiction.  The Board finds that a remand is not 
necessary in this case because the evidence does not have a 
bearing on the veteran's claim for service connection for 
PTSD as it merely describes the history of the veteran while 
he was in service which is also depicted in the service 
medical records and private medical records.  The May 2005 
letter also does not provide a diagnosis of PTSD or otherwise 
relate to the veteran's claim for PTSD.  Therefore, the Board 
concludes that the evidence is not pertinent to the issue on 
appeal and will proceed with appellate review.  See 38 C.F.R. 
§ 20.1304 (2006).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not include 
a current diagnosis of PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.130 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2003, prior to the initial decision on the claim in 
February 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini, 18 Vet. App. at 120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the March 2003 
letter, the veteran was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  While the 
veteran was not given this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the question of the rating or 
effective date is rendered moot as service connection is not 
warranted.  

Once the duty to notify is satisfied and the claimant is 
given the opportunity to submit information and evidence in 
support of the claim, all due process concerns with regard to 
this appeal have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

The RO also provided the claimant with a copy of the February 
2004 rating decision, the November 2004 statement of the 
case, and the April 2005 supplemental statement of the case, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, discharge documents, private medical 
records, and the VA medical records.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

The veteran asserts that he incurred PTSD in service.  
Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

The Board has considered all pertinent evidence in the claims 
file including the service medical records, a VA Compensation 
and Pension Examination dated in January 2004, various VA and 
private psychiatric medical and treatment records as well as 
statements submitted by the veteran and his family.  The 
medical evidence in the record is completely negative for a 
diagnosis of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim).  As such, the Board 
finds that there is no evidence of a current PTSD disability 
and no basis on which to grant service connection for PTSD. 


ORDER

Service connection for PTSD is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


